Defendant, according to the State's witness, who was the town marshal, was caught with one gallon of whisky of which he was in possession. The marshal said it was whisky; the defendant and his witness said it was gasoline. This was the sole issue. The jury believed the testimony of the marshal and convicted the defendant.
The defendant, in an effort to discredit the testimony of the state's witness, by cross-examination and otherwise, introduced some collateral matter sufficiently related to the main issue to be relevant. During this part of the examination of witnesses there were several objections and exceptions made and taken by defendant. None of these rulings, even if error, is sufficient upon which to base a reversal of this case.
From the entire record we conclude that defendant has had a fair and impartial trial free from prejudicial error, and the judgment is affirmed.
Affirmed.